Citation Nr: 1422203	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Department of Veterans Affairs properly severed the Veteran's compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome, to include whether the award of such benefits was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1975, and has additional unverified active and inactive service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which found CUE in the grant of VA compensation benefits under 38 U.S.C.A. §1151 for right median, ulnar, and radial nerve regional pain syndrome in a December 2009 rating decision.

In September 2010 and December 2011, the Veteran testified in personal hearings before Decision Review Officers (DROs) at the RO. Transcripts of the hearings have been associated with the claims file. In September 2013, the Veteran testified, pro se, via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The VLJ in the present appeal cited the issue on appeal and elicited testimony from the Veteran as to the elements required to satisfy his claim. Specifically, the Veteran spoke at length about the circumstances of his private treatment and the basis for his argument that such should be considered as VA treatment. The VLJ specifically suggested the submission of evidence that may have been overlooked and agreed to hold the record open for 30 days to allow the Veteran time to supplement the record. The Veteran waived consideration of such evidence by the Agency of Original Jurisdiction (AOJ). Neither the Veteran nor his representative, while not present at the hearing, has asserted that VA failed to comply with 38 C.F.R.            § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the transcript of the September 2013 Board hearing.


FINDINGS OF FACT

1. The procedures required for severing VA compensation benefits under 38 U.S.C.A. §1151 for right median, ulnar, and radial nerve regional pain syndrome were correctly followed.

2. The fee-basis colonoscopy with intravenous (IV) puncture the Veteran underwent on July 20, 2009, was not provided by a VA employee or at a VA facility.


CONCLUSION OF LAW

VA properly terminated the Veteran's VA compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome. 38 U.S.C.A. §§ 1151, 1701(3)(A), 1703, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.361 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (West 2002 & Supp. 2013). Concerning the severance of service connection, there are also regulatory duties to notify the appellant, described below, as found at 38 C.F.R. § 3.105(d), and met by the June 2010 letter, also described below. That letter advised the Veteran that he could submit evidence showing severance was not warranted. Although the RO did not, again, in connection with the proposal to sever, send the Veteran a letter describing how to substantiate entitlement to benefits under 38 C.F.R. § 1151, that oversight was not prejudicial to the Veteran since such notice had been provided just a few months earlier. That is, the Veteran was informed, by a September 2009 letter, as to the evidence necessary to substantiate his claim for benefits under 38 U.S.C.A. § 1151. 

It is questionable, though, whether there is any duty to notify in this case. That is because the underlying claim failed - and entitlement to VA compensation benefits was therefore severed - as a matter of law (i.e., whether the Veteran's care was by VA). Where a claim is denied as a matter of law, there is no additional evidence that could substantiate the claim, since it has no merit under the law. Furthermore, concerning the aspect of whether the prior decision was CUE, a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the notice provisions are not applicable. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). The notice provisions do not affect matters on appeal when the issue is limited to statutory interpretation. See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Regardless, the RO followed the notification procedures specific to severance of service connection and the Veteran had been notified of the criteria to establish entitlement to benefits under 38 U.S.C.A. § 1151. 

As for the duty to assist, of record are the Veteran's VA and private treatment records, and various statements in support of his claim from the Veteran himself, his spouse, VA medical management, and a private physician. VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. 

As described, VA has satisfied any duties to notify and assist which are applicable to this case, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Severance of VA Compensation Benefits

The Board must first determine whether the procedures outlined in 38 C.F.R.          § 3.105, contemplating severance of compensation, were complied with and, if so, the issue becomes whether the decision to grant the Veteran VA compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome was CUE.

Benefits under 38 U.S.C.A. § 1151 are treated "as if" the disability is service connected. Generally, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government. When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. Generally, if additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105.

One exception to 38 C.F.R. § 3.105 is 38 C.F.R. § 3.957 (2013), which provides that when service connection for any disability granted or continued under title 38 U.S.C. has been in effect for 10 or more years, it will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. The 10-year period will be computed from the effective date of the VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with 38 C.F.R. § 3.105(d). However, in this case, the Veteran had not been awarded the benefits at issue for more than ten years, as the claim was allowed in December 2009 and terminated as of October 2011. 

The RO is required to prepare a rating proposing severance that sets forth all material facts and reasons. The appellant must be given notice of the proposal and then be given time, 60 days, to respond. If additional evidence showing that the award should not be terminated is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105.

In June 2010, a rating decision concluded that CUE had been made in the December 2009 rating decision which granted the Veteran benefits under 38 U.S.C.A. § 1151 for service connection for right median, ulnar, and radial nerve regional pain syndrome, and proposed that such benefits be severed. The June 2010 rating decision included the pertinent regulations and cited the relevant medical facts, that the Veteran underwent private colonoscopy with IV puncture at VA expense as a fee-basis patient that resulted in disability of the right arm and hand, a disability the result of medical or surgical treatment care not rendered by a VA employee or at a VA facility. Notice of the RO's proposal, with a copy of the June 2010 rating decision, was sent to the Veteran in a letter dated on June 23, 2010. The letter explained that the RO was proposing to sever his benefits and explained that if he desired, he could submit evidence to show why his benefits should not be severed. He was informed that he had the right to present evidence or argument at a hearing, and informed that if no additional evidence was received within 60 days the award would be terminated.

In response, the Veteran supplemented the record with additional evidence and requested a hearing before a DRO, held in September 2010. 

Here, the June 2010 rating decision concluded that CUE was found to exist in the December 2009 rating decision and the Veteran was notified of such in a June 2010 letter. He offered argument and evidence in support of his claim. The October 2010 rating decision on appeal considered all evidence of record, including the Veteran's hearing testimony and additional evidence, and terminated the Veteran's benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome, effective January 1, 2011.

Thus, the RO correctly informed the Veteran of the proposed termination of benefits, gave him an appropriate amount of time to respond and an opportunity to have a hearing on the issue of the propriety of severance, and implemented severance with discontinuance of benefits at an appropriate date. The Board thus finds that all due process procedures in 38 C.F.R. § 3.105 were followed. 

CUE in the December 2009 Rating Decision

As noted, the RO initially granted the Veteran, by its December 2009 rating decision, compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome. To terminate such a decision, it must be shown that the error was CUE. CUE is the type of error of fact or law that compels the conclusion that reasonable minds could not differ and the results would have been manifestly different, but for the error. See Graves v. Brown, 6 Vet. App. 166, 170 (1994). Errors that are CUE must be "undebatable." Id.  Moreover, VA bears the burden of establishing that CUE existed. See Allen v. Nicholson, 21 Vet. App. 54, 58 (2007). 

The relevant law provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected. For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility. In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. 38 U.S.C.A. § 1151. 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed, as here, on and after October 1, 1997. Thus, 38 C.F.R. § 3.361 is applicable. 

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction. 38 C.F.R. § 3.361(e)(2). 

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720 (2013); and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 (2013) in a facility over which the Secretary does not have direct jurisdiction. For a veteran deemed eligible, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care. 38 U.S.C.A.     § 1703(a).
The Veterans sought compensation benefits under 38 U.S.C.A. § 1151 for service connection for right median, ulnar, and radial nerve regional pain syndrome, claimed as the result of IV puncture during private colonoscopy on July 20, 2009, as a fee-basis patient. A July 2009 letter from the VA Medical Center (VAMC) in Grand Junction, Colorado, indicates that the Veteran was scheduled for such a procedure by VA. Treatment and billing statements show that at the time of the July 2009 IV puncture during colonoscopy, the Veteran was at a private facility, the Grand Junction Endoscopy Center. Subsequent to the July 2009 colonoscopy, the Veteran experienced right arm and hand symptoms, for which he received significant VA treatment, and which represent his right median, ulnar, and radial nerve regional pain syndrome. A July 2010 electronic mail message from a physician at the VAMC, Dr. Berryman, confirmed that the Veteran was referred to Grand Junction Gastroenterology as a fee-basis patient, and there is no VA contract with the facility. These facts are not disputed.

The Board notes here that some documents refer to the facility that performed the Veteran's July 2009 colonoscopy as Grand Junction Endoscopy Center and some documents refer to such as Grand Junction Gastroenterology. However, review of the claims file indicates that treatment records dated on July 20, 2009, include letterhead listing the facility as Grand Junction Endoscopy Center. 

The Veteran contended in numerous statements that the colonoscopy with IV puncture, as it was scheduled and prescribed by VA, for the convenience of VA, should be considered VA care such that 38 U.S.C.A. § 1151 would apply and provide him compensation for his right median, ulnar, and radial nerve regional pain syndrome. At his DRO hearings, in September 2010 and December 2011, and during his September 2013 Board hearing, he reported that he was not made aware that if he were to receive treatment on a fee-basis, at a private facility, he would, in essence, waive his rights to file any subsequent claim for disability under 38 U.S.C.A. § 1151. He also asserted that he was provided the consent form prior to his colonoscopy, at the private facility, while he was not wearing his glasses and while he was undergoing sedation. He also asserted that the consent form he signed for the private treatment, as well as the private treatment itself, did not comport with VA standards as outlined in the VA Handbook. In this regard, he reported that he was told by his VA physician that VA simply looked in the phone book to determine which private provider would perform the necessary procedure and scheduled him for the same. 

The Veteran also contended, specifically, during his December 2011 DRO hearing, that he received the private care at issue on a fee-basis, and not by a facility or provider with a contract with VA. He asserted that a fee-basis provider operates under the direct supervision of VA, and has different methods of hiring and payment than that of a contracted provider. He reported that fee-basis providers are not subject to the same degree of scrutiny as to outcome statistics and qualifications and are hired by VA medical personnel, without VA contracting officers. 

In support of his claim, the Veteran submitted a September 2010 letter, copied and signed by VA medical management, the Chief of Staff and the Director of the VAMC in Grand Junction, Colorado. The letter described a scenario wherein the Veteran was referred to the VAMC in Grand Junction, Colorado, for a colonoscopy in July 2009; however, the facility was undergoing a major upgrade to its systems and was unable to complete the procedure. The Veteran was sent to Grand Junction Gastroenterology [Endoscopy Center] to obtain the colonoscopy, to be performed by a fee-basis provider at VA expense. The parties to the letters reported that, at the time of the referral, they were not aware that benefits under 38 U.S.C.A. § 1151 were not payable if the Veteran were to be injured due to the negligence of a fee-basis physician who provided medical services outside of a VAMC. The parties to the letters asserted that in this unique situation, the Veteran followed the explicit direction of VA, was entitled to care at the VAMC, normally would have received such care at the VAMC, and was injured by no fault of his own. 

Despite the Veteran's contentions that the private colonoscopy with IV puncture he underwent in July 2009 should be considered VA care, as it was at the behest of VA, it remains that the medical office of the fee-basis provider, Grand Junction Endoscopy Center, is not a VA facility, as VA had no direct jurisdiction over such. 38 C.F.R. § 3.361(e)(2). The fee-basis providers who participated in the Veteran's treatment there in July 2009 are not VA employees, as their day-to-day activities are not subject to VA supervision. 38 C.F.R. § 3.361(e)(1). The pertinent regulations do not differentiate between providers contracted with VA by contracting officials, and providers contracted with or arranged by VA by medical professionals for fee-basis procedures. There is no requirement in the pertinent regulations that the provider completes a vetting process or be party to a certain type of contract. In fact, the regulations allow that VA shall conduct a program of recovery audits for fee-basis contracts and other medical services contracts for the care of veterans. 38 U.S.C.A. § 1703 (d)(1). The term "contract" is thus used in the regulation when contemplating fee-basis providers. In any event, there is no evidence that VA had any jurisdiction or supervision over the private facility or its providers. It remains that the type of fee-basis treatment the Veteran received under 38 U.S.C.A. § 1703 is specifically excluded from consideration under 38 U.S.C.A. § 1151, as the treatment was not in a VA facility or by a VA employee. See 38 C.F.R. § 3.361(f)(1)); MacDonald v. Shinseki, No. 08-1743, 2010 WL 2640585, slip op. at *2 (Vet. App. June 30, 2010). 

As noted, CUE requires a finding that a rating decision committed an error that was undebatable. Here, the governing regulations specifically exclude the treatment provided at a private facility, Grand Junction Endoscopy Center, from coverage under 38 U.S.C.A. § 1151. As such, to grant VA compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome for treatment specifically excluded from coverage under 38 U.S.C.A. § 1151 constitutes an undebatable error. In essence, to grant the award of a benefit when such benefit is precluded by law is CUE. 

While the Veteran argued that § 1151 should apply, his argument is clearly based on his assertion that he simply followed VA's directives when seeking private care and that he was not informed of any consequences of undergoing treatment at a private facility, as well as his contentions that fee-basis providers are under the supervision of VA and work in facilities under the jurisdiction of VA. However, the Board finds that reasonable minds would not differ on the result, as 38 C.F.R. § 3.361(f) very clearly excludes the Veteran's situation from coverage under 38 U.S.C.A. § 1151. This error is also clearly outcome-determinative, and manifestly changed the outcome of the claim, since it led to the grant of VA compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome, which was specifically prohibited by law. As such, the error made in the December 2009 rating decision was undebatable based on the evidence of record, and VA has met its burden of establishing that CUE existed. Allen, 21 Vet. App. 54, at 58. 

The Board is sympathetic toward the Veteran, and does not dispute that it appears that the private colonoscopy with IV puncture on July 20, 2009, conducted at Grand Junction Endoscopy Center, resulted in his right median, ulnar, and radial nerve regional pain syndrome. It is clear that the Veteran asserts that his care at the private facility, from signing his consent form to the quality of care received and subsequent complications, was substandard. However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

The Board notes here that the Veteran is not without remedy, as a claim for compensation against Grand Junction Endoscopy Center, a private facility, is possible. In fact, by the Veteran's submission of the May 2011 deposition of Dr. Seagren in the case of Williams v. Grand Junction Endoscopy Center, it is clear that the Veteran is indeed in the course of pursuing such a claim. 









(Continued on the next page)
In summary, for the reasons and bases set forth above, the Board finds that the RO followed the required procedures for severing service connection and that the RO properly concluded that compensation benefits are not available in this case under 38 U.S.C.A. § 1151 for service connection for right median, ulnar, and radial nerve regional pain syndrome. Therefore the grant of benefits was properly terminated.


ORDER

The Veteran's claim that VA improperly terminated his VA compensation benefits under 38 U.S.C.A. § 1151 for right median, ulnar, and radial nerve regional pain syndrome, to include whether the award of such benefits was CUE, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


